Citation Nr: 0936852	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  07-24 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
lumbosacral disc disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1980 to 
February 1985.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO), which continued the 20 percent evaluation for 
the Veteran's service-connected herniated disc disease of the 
lumbosacral spine.  

In July 2008, the Veteran testified at a travel board hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  

In September 2008 the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND


The Veteran contends that his service-connected lumbosacral 
disc disease is worse than the current evaluation 
contemplates.  

When this matter was initially before the Board in September 
2008, a remand was ordered.  Specifically, it was instructed 
that a VA examination be arranged to determine the current 
severity of the Veteran's service-connected back disability.  
As stated in the remand, the examiner was requested to 
provide subjective complaints and objective findings in 
detail, which included active and passive range of motion of 
the thoracolumbar spine in degrees, the degree to which pain 
could limit functional ability during flare-ups or on use 
over a period of time, whether the service-connected back 
disability caused incapacitating episodes, and the presence 
of neurological abnormalities associated with the Veteran's 
service-connected back disability.  The examiner was also 
asked to address whether there was additional impairment of 
the back caused by weakened movement, excess fatigability, 
and incoordination.  

Per the Board's September 2008 remand instructions, the 
Veteran was scheduled for a VA examination in February 2009.  
However, a review of the examination report reveals that the 
examiner did not follow the Board's specific instructions.  
Although the Veteran provided range of motion testing results 
for the back, conducted neurological testing, determined 
whether the Veteran experienced incapacitating episodes, and 
commented on pain during flare-ups and upon repetitive use; 
he failed to indicate whether there was additional impairment 
caused by weakened movement, excess fatigability, or 
incoordination.  When evaluating musculoskeletal disabilities 
rated on the basis of limitation of motion, VA must consider 
granting a higher rating in cases in which functional loss 
due to limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated.  See 38 
C.F.R. §§ 4.40, 4.45 (2009); DeLuca, v. Brown, 8 Vet. App. 
202 (1995); Johnson v. Brown, 9 Vet. App. 7 (1996).   Because 
VA undertook to provide one, the Board must ensure that such 
an examination is adequate.  Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 
120 (2007) (noting that a medical opinion must describe the 
disability in sufficient detail so the Board can make a fully 
informed evaluation of the disability).

It is noted that remand instructions of the Board are neither 
optional nor discretionary.  Indeed, the Board errs as a 
matter of law when it fails to ensure compliance, and further 
remand will be mandated.  See Stegall v. West, 11 Vet. App. 
268 (1998).  Therefore, because the February 2009 VA 
examination was not in accordance with the Board's September 
2008 remand instructions, additional development is required 
in order to achieve compliance with that remand.  
Specifically, the Veteran must be afforded an additional VA 
examination for his service-connected lumbosacral disc 
disease.  

To ensure that VA has met its duty to assist the Veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
again REMANDED for the following action:  

1.  Afford the Veteran a VA examination 
of the low back.  The examiner's report 
should set forth range of motion studies 
for the thoracolumbar spine, and the 
examiner should document any objective 
evidence of pain as well as any 
additional limitation of motion caused as 
a result of pain.  The examiner should 
document the extent, if any, of any 
incoordination, weakened movement and 
excess fatigability on use.  To the 
extent possible, the functional 
impairment due to incoordination, 
weakened movement and excess fatigability 
on use should be assessed in terms of 
additional degrees of limitation of 
motion.  The examiner should also report 
and discuss any associated neurologic 
abnormalities, including but not limited 
to, radiculopathy, bowel or bladder 
impairment.  All indicated tests should 
be completed.  The Veteran's claims file, 
to include a copy of this Remand, should 
be made available to and reviewed by the 
examiner.  The examination reports should 
reflect that such review was 
accomplished.  A rationale for any 
conclusions reached should be provided.  

2.  Thereafter, the issue on appeal 
should be readjudicated.  If the benefits 
sought on appeal are not granted to the 
Veteran's satisfaction, the Veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC) and afforded the appropriate 
opportunity to respond thereto.  The 
matter should then be returned to the 
Board, if in order, for further appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




